UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 30, 2011 Flagstone Reinsurance Holdings, S.A. (Exact name of registrant as specified in its charter) Luxembourg 001-33364 98-0481623 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 37, Val St. André L-1128 Luxembourg Grand Duchy of Luxembourg (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:+ (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On June 30, 2011, the Company issued a press release announcing its preliminary estimatefor losses occurring during the second quarter of 2011.Losses related to the severe weather activity in the United States that occurred in April and May 2011 are expected to be $25- $30 million, net of reinstatement premiums and retrocession.The Company’s estimated loss is based on an industry loss of between $15billion and $20 billion. In addition, the Company announced that, due to updated loss estimates for catastrophes that occurred during the first quarter, the Company expects that its collective loss estimate related to these catastrophes will impact the second quarter by $20- $25 million, net of reinstatement premiums and retrocession. The Company’s loss estimates are based on its proprietary modeling analysis, the assessment of individual treaties and client data, and third-party vendor models.These estimates may be further refined as additional material is received from cedants and there exists the risk for further revisions. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No. Description Press release, dated June 30, 2011, providing a preliminary estimate of second quarter event losses and an update of first quarter event losses. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLAGSTONE REINSURANCE HOLDINGS, S.A. By: /s/ WILLIAM F. FAWCETT Name: William F. Fawcett Title:General Counsel Date: July 5, 2011 Exhibit Index: Exhibit No. Description Press release, dated June 30, 2011, providing a preliminary estimate of second quarter event losses and an update of first quarter event losses.
